998 F.2d 1018
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Eddie RISDAL, Appellant,v.C.I.P. Officer MARTIN;  C.I.P. Officer Swartz;  UnknownC.I.P. Officer;  John Sanders, Unit 220 Manager, Appellees.
No. 93-1429.
United States Court of Appeals,
Eighth Circuit.Submitted:  July 6, 1993.Filed:  July 12, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Eddie Risdal, an Iowa prisoner, appeals from the magistrate judge's1 entry of judgment in favor of defendants in his 42 U.S.C. § 1983 action.  On appeal, Risdal has neither provided nor requested a trial transcript.  See Fed.  R. App.  P. 10(b).  We are unconvinced that his arguments related to the testimony and witnesses are of sufficient merit to justify preparation of the transcript at government expense.  Thus, we do not review these issues.   See Schmid v. United Bhd. of Carpenters, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).


2
Risdal's argument that his appointed counsel was ineffective is not a ground for setting aside a judgment in a civil case.   See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988) (no constitutional right to effective assistance of counsel in a civil case).  Risdal's remaining arguments lack merit.


3
The judgment is affirmed.



1
 The Honorable Mark W. Bennett, United States Magistrate Judge for the Southern District of Iowa, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)